RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2    United States v. Horn                        No. 02-5668
    ELECTRONIC CITATION: 2004 FED App. 0026P (6th Cir.)
                File Name: 04a0026p.06                    William Cohen, ASSISTANT UNITED STATES
                                                          ATTORNEY, Nashville, Tennessee, for Appellee.
UNITED STATES COURT OF APPEALS                                                _________________
              FOR THE SIXTH CIRCUIT                                               OPINION
                _________________                                             _________________

 UNITED STATES OF AMERICA , X                               ALICE M. BATCHELDER, Circuit Judge. Defendant-
                                                          appellant Gregory Steven Horn appeals the sentence imposed
             Plaintiff-Appellee, -                        following his conviction on one count of bank robbery in
                                  -
                                  -   No. 02-5668         violation of 18 U.S.C. §§ 2113(a) and (d). Horn contends
            v.                    -                       only that the district court erred in sentencing him as a career
                                   >                      criminal under USSG § 4B1.1. In particular, Horn argues that
                                  ,                       his prior felony convictions for robbery were related offenses
 GREGORY STEVEN HORN ,            -
          Defendant-Appellant. -                          under Section 4B1.1, and that they therefore should not have
                                                          been counted as separate offenses for purposes of career
                                 N                        offender enhancement. Because we find that defendant’s
      Appeal from the United States District Court        prior felony convictions were not related offenses under
    for the Middle District of Tennessee at Nashville.    Section 4B1.1, we will AFFIRM the district court.
 No. 01-00142—Thomas A. Wiseman, Jr., District Judge.
                                                                                         I.
              Argued: September 16, 2003
                                                            Gregory Steven Horn pleaded guilty to one count of bank
         Decided and Filed: January 20, 2004              robbery in violation of 18 U.S.C. § 2113(d) after robbing the
                                                          SunTrust Bank in Nashville, Tennessee. Horn filed
  Before: SILER, BATCHELDER, and COOK, Circuit            objections to the Presentence Report, objecting among other
                     Judges.                              things, to the Report’s recommendations that his two prior
                                                          armed robbery convictions should be considered separate
                  _________________                       offenses for purposes of calculating his sentence, and that he
                                                          should be sentenced as a career offender. Horn argued that
                       COUNSEL                            these prior offenses had been effectively consolidated for
                                                          sentencing by the state court, and that they were part of a
ARGUED:    Hugh M. Mundy, FEDERAL PUBLIC                  common scheme or plan.
DEFENDER’S OFFICE, Nashville, Tennessee, for Appellant.
William Cohen, ASSISTANT UNITED STATES                      The first of the prior convictions was for the armed robbery
ATTORNEY, Nashville, Tennessee, for Appellee.             of the manager of a Giant Food Store in Anne Arundel
ON BRIEF: C. Douglas Thoresen, FEDERAL PUBLIC             County, Maryland, on January 6, 1998. Horn, accompanied
DEFENDER’S OFFICE, Nashville, Tennessee, for Appellant.   by an accomplice, approached the manager in the store

                            1
No. 02-5668                       United States v. Horn      3    4    United States v. Horn                        No. 02-5668

parking lot, shoved a handgun into the manager’s ribs and         robbery convictions as separate offenses and sentencing Horn
threatened to shoot him. The manager gave the robbers his         as a career criminal under USSG § 4B1.1.
car keys and his wallet containing credit cards. The second
conviction was for an armed robbery which occurred on                                           II.
January 26, 1998, in the parking lot of a different grocery
store in another town in Anne Arundel County, Maryland.             Horn contends that his prior felony convictions for robbery
During the latter robbery, the defendant, this time acting        were related offenses under Section 4B1.1, and that they
alone, robbed a different victim of cash, several credit cards,   therefore should not have been counted as separate offenses
and his driver’s license. The defendant once again used a         for the purpose of career offender enhancement. If the
handgun in commission of the robbery. On January 27, 1998,        offenses are treated as related, Horn’s total offense level
Horn attempted to rob a third person, who was able to identify    would be 26, rather than 31, the level that the district court
part of the license tag on Horn’s vehicle. He was arrested        used in sentencing him to 204 months’ incarceration. The
later that day for having stolen tags, and on March 19, 1998,     government concedes that this Court has jurisdiction over this
he was charged in a multi-count information with, among           appeal.
other theft offenses, the January 6, 1998 robbery. On
March 23, 1998, he was charged in another multi-count               In reviewing a sentence imposed under the Sentencing
information with the January 27, 1998, robbery and attempted      Guidelines, we are required by statute to “accept the findings
robbery. Horn made his initial appearance in state court as to    of fact of the district court unless they are clearly erroneous
each information on March 30, 1998, and waived his right to       and [to] give due deference to the district court’s application
a preliminary hearing in each case. The cases were set for the    of the guidelines to the facts.” 18 U.S.C. § 3742(e). This
same trial date, and Horn was represented by the same             deferential standard applies at least to the first aspect of the
counsel in both. On June 16, 1998, he entered guilty pleas to     question of relatedness before us here: whether the district
both of the robbery charges and to the attempted robbery          court erred in determining that Horn’s prior offenses were not
charge, and on September 11, 1998, he was sentenced for           “effectively consolidated” and are therefore not “related
each of these offenses. The cases were docketed separately,       cases” as that term is defined for purposes of determining
however, and no order was entered by the court to consolidate     career offender status under USSG § 4B1.1. See Buford v.
the cases for either trial or sentencing.                         United States, 532 U.S. 59, 66 (2001) (holding that “in light
                                                                  of the fact-bound nature of the legal decision,” deferential
   In the present case, the district judge overruled Horn’s       rather than de novo review was appropriate for the district
objections to the Presentence Report and adopted the findings     court’s determination that particular prior convictions are
and calculations contained in it. The court held that the two     separate and not “functionally consolidated”).
prior state court robbery convictions were not related cases as
that term is defined in USSG § 4A1.2, and that Horn is a            Whether Buford’s deferential standard applies to all aspects
career offender under USSG § 4B1.1. The district court            of the relatedness question is not clear in this circuit. In
sentenced him to 204 months’ incarceration, to run                United States v. Carter, for example, citing pre-Buford cases
concurrently with a State of Maryland sentence that he was        and mentioning neither Buford nor the statutory standard of
obligated to fulfill. The only question presented upon appeal     review set out in 18 U.S.C.§ 3742(e), we held that in
is whether the district court erred in counting Horn’s prior      reviewing the district court’s decision that prior offenses were
                                                                  not part of a common scheme or plan, we review the
No. 02-5668                       United States v. Horn       5    6     United States v. Horn                         No. 02-5668

sentencing court’s findings of fact for clear error and its        but not deciding, that Buford’s deferential standard would
application of the guidelines de novo. United States v.            apply to review of the district court’s application of USSG
Carter, 283 F.3d 755, 757 (6th Cir. 2002). On the other hand,      § 2K2.1(b)(5)). In light of the reasoning of Buford and the
we have held that Buford has a much broader and more               ensuing case law in this circuit, we are satisfied that we must
general application. In United States v. Jackson-Randolph,         review deferentially, that is, for clear error, the entirety of the
282 F.3d 369 (6th Cir. 2002), we reviewed the reasoning of         district court’s determination that Horn’s prior robbery
Buford, and concluded that the district court’s application of     convictions were not related.
USSG § 3C1.1 is to be reviewed deferentially because, like
the determination of whether felony convictions are “related,”       Under USSG § 4A1.2, “prior sentences are considered
the determination of whether particular conduct constituted        related if they resulted from offenses that (A) occurred on the
obstruction of justice is a fact-bound decision in which           same occasion, (B) were part of a single common scheme or
“‘factual nuance may closely guide the legal decision, with        plan, or (C) were consolidated for trial or sentencing.” USSG
legal results depending heavily upon an understanding of the       § 4A1.2, cmt. n.3. Although conceding that no formal order
significance of case-specific details.’” Jackson-Randolph,         of consolidation was entered by the state court hearing those
282 F.3d at 389 (quoting Buford, 532 U.S. at 65). We noted         cases, Horn first argues that the two prior armed robbery
further that like the determination at issue in Buford, the        convictions were “effectively consolidated,” because he was
question of whether particular conduct constitutes obstruction     arrested and charged with the robberies at the same time; he
of justice is a matter within the special competence of district   made an initial appearance as to both offenses at the same
court judges and the conclusion reached on the matter has          time; the cases were set for trial on the same date; the same
little precedential value because of the case-specific and fact-   counsel represented defendant as to both offenses; a guilty
bound circumstances. Id. at 389-90. Accordingly, we                plea was entered for each offense on the same day; and
concluded, “the clear error standard is also appropriate for       defendant was sentenced for both offenses on the same day
reviewing sentencing decisions under § 3C1.1 where the sole        with sentences to run concurrently.
issue before the district court is a fact-bound application of
the guideline provisions.” Id. at 390. See also United States        At oral argument of this case, Horn urged upon us the
v. Webb, 335 F.3d 534, 537 (6th Cir. 2003) (holding that the       proposition that this Court has never explicitly held that prior
district court’s application of the guidelines to the facts        offenses must be formally consolidated in order that they may
should not be disturbed unless clearly erroneous); United          be found to be related for purposes of USSG § 4A1.2, and
States v. Lang, 333 F.3d 678, 682 (6th Cir. 2003) (holding         therefore, no formal order of consolidation is required for
that we review under the “clearly erroneous” standard the          such a finding. Defendant’s reliance on this lacuna is
district court’s application of USSG § 3B1.3 where the             misplaced. We have stated several times that “cases are not
application is fact-bound); United States v. Ennenga, 263          consolidated when offenses proceed to sentencing under
F.3d 499, 502 (6th Cir. 2001) (noting that Buford “suggests        separate docket numbers, cases are not factually related, and
that our standard of review even with regard to these              there was no order of consolidation.” United States v.
questions of law should instead be deferential,” and holding,      McAdams, 25 F.3d 370, 374 (6th Cir 1994); United States v.
in light of the analysis in United States v. Hardin, 248 F.3d      Coleman, 964 F.2d 564, 567 (6th Cir. 1992). “The fact that
489, 495 (6th Cir. 2001), that the district court’s application    judgment was pronounced on the same day with sentences to
of USSG § 2K2.1 is to be reviewed deferentially); United           run concurrently, without more, does not establish that [the
States v. Hardin, 248 F.3d 489, 495 (6th Cir. 2001) (opining,      cases] were in fact consolidated.” Carter, 283 F.3d at 758;
No. 02-5668                        United States v. Horn       7    8    United States v. Horn                       No. 02-5668

Coleman, 964 F.2d at 566. Those cases make it clear that we         were committed to achieve a similar objective, such as the
require some explicit indication that the trial court intended to   support of a drug habit. See United States v. Gonzales, 21
consolidate the prior convictions. In each of those cases,          Fed. Appx. 393, 397 (6th Cir. 2001) (citing Brown, 209 F.3d
there was no order from the trial court consolidating the           at 1024) (holding that prior convictions are not “related”
earlier offenses, nor was there any statement by the trial court    simply because the crimes used the same modus operandi,
implying they should be considered consolidated. We hold            were part of a crime spree, or were motivated by the need to
that the contemporaneous treatment of Horn’s state court            support a drug habit)).
robbery offenses notwithstanding, the district court correctly
held that Horn was charged with, tried for, and convicted of           Finally, offenses are not necessarily related merely because
separate unrelated offenses.                                        they were committed within a short period of time. In United
                                                                    States v. Oldham, 13 Fed. Appx. 221, 226-27 (6th Cir. 2001),
  Horn next argues that the prior offenses arose from a single      we affirmed a district court’s sentencing a defendant as a
common scheme or plan. He argues that both robberies were           career offender based upon the defendant’s two convictions
motivated by his addiction to drugs; that his modus operandi        for burglarizing—with the same accomplice—houses in two
in both cases was almost identical; and that the robberies          Kentucky counties within hours of each other. We held that
occurred less than three weeks apart. The defendant bears the       the crimes “did not take place on the ‘same occasion’ because
burden of proving the two prior felony convictions were part        they occurred at different times, in different locations, and
of a single common plan or scheme. United States v. Irons,          were committed against different victims.” Id. at 227.
196 F.3d 634, 638 (6th Cir. 1999); United States v. Cowart,         Similarly, we held in United States v. Gonzales that six armed
90 F.3d 154, 159 (6th Cir. 1996). Horn has failed to meet this      robberies of convenience stores within a two-week
burden. In Irons, we held that crimes are part of the same          period—which were part of a “drug-induced crime spree” and
scheme or plan only if the offenses are jointly planned, or, at     involved the use of the same starter pistol—were not related.
a minimum, the commission of one offense necessarily                Gonzales, 21 Fed. Appx. at 394-99. Other circuits that have
requires the commission of the other. Irons, 196 F.3d at 638;       considered this issue have reached similar conclusions. See
see also Carter, 283 F.3d at 758; United States v. Ali, 951         United States v. Mapp, 170 F.3d 328, 339 (2d Cir. 1999)
F.2d 827, 828 (7th Cir. 1992) (finding the words “scheme”           (finding no error in district court’s conclusion that two
and “plan” to be words of intention, “implying that [offenses]      robberies, committed on consecutive days and against
have been jointly planned, or at least that . . . the commission    different victims, were not related); United States v. Keller,
of one would entail the commission of the other as well”). “It      58 F.3d 884, 894-95 (2d Cir. 1995) (affirming a district
is beyond question that the simple sharing of a modus               court’s finding that defendant’s attempts to commit robberies,
operandi cannot alone convert [separate offenses] into one          four days apart, at different locations and involving different
offense by virtue of their being a single common scheme or          victims, were not related); Brown, 209 F.3d at 1024 (finding
plan.” Cowart, 90 F.3d at 160; see also United States v.            three armed robberies of stores within a two month period not
Brown, 209 F.3d 1020, 1024 (7th Cir. 2000) (“merely similar,        related); United States v. Brown, 962 F.2d 560, 564-65 (7th
seriatim robberies fall short of qualifying as a ‘single            Cir. 1992) (finding two bank robberies committed eight days
common scheme or plan’”). This Court has further held that          apart not related).
merely because crimes are part of a crime spree does not
mean that they are related. Irons, 196 F.3d at 638; Carter,          The crimes at issue in the present case were committed
283 F.3d at 758. Nor are such offenses related because they         weeks apart at different locations; the offenses involved
No. 02-5668                       United States v. Horn       9

different victims; and the defendant had an accomplice in the
first offense but not the second. There is no evidence, nor
does appellant even allege, that the two armed robberies were
jointly planned or that the commission of the first robbery
entailed the commission of the second. Accordingly, the
district court did not err in finding that these two robberies
were not part of a common scheme or plan.
                      CONCLUSION
   Because the district court did not err in holding that Horn’s
state court robbery convictions were not related as that term
is defined in USSG § 4A1.2, and therefore did not err in
holding that Horn was a career offender under USSG § 4B1.1,
we AFFIRM the judgment of the district court.